Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the application filed on 04/22/2022.
	Claims 23-42 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynne Wang on 05/06/2022.
The application has been amended as follows: 

23.         (Currently Amended)     A method performed by a source code analysis system comprising one or more computers, the method for analyzing source code of one or more software projects stored in one or more version control systems, the method comprising: 
              in response to receiving a request from a device of a user of the source code of the one or more software projects for alerts associated with coding defects in the source code, after the user logged in the source code analysis system, 
identifying the user who logged in the source code analysis system;
obtaining the source code of the one or more software projects from respective version control systems; 
analyzing the source code of the one or more software projects to identify a plurality of coding defects;
generating an alert for each of the plurality of coding defects, wherein each alert of the plurality of alerts represents a respective coding defect and has one or more respective attribute values for one or more features of the plurality of features;
              obtaining, for each feature of the plurality of features, an importance distribution, represented by P (Importance|A) mapping one or more feature values for the feature, represented by A, to a respective measure of importance for each alert in the plurality of alerts having the one or more feature values, wherein the importance distribution is obtained based on integration over (1) mapping between feature values and likelihoods of importance, represented by P(I|x) and (2) feature value distribution, represented by P(x|A), wherein the importance distribution is represented by P(Importance|A)=∫P(I|x)*P(x|A)dx; 
              computing, for each alert and for each feature, a respective feature value likelihood to which a corresponding feature value for each alert is mapped on the importance distribution; 
              computing, for each feature of one or more respective features of the one or more alerts, a respective feature score, the respective feature score being a value to which the computed feature value likelihood for the respective feature is mapped on the importance distribution for the respective feature; 
              computing, for each alert of the plurality of alerts, a respective weight for the alert by combining the respective feature score for each feature computed for the alert;
adjusting at least one respective weight based on a file that the user is involved in; 
              ranking the plurality of alerts according to the respective weights comprising at least one adjusted weight to indicate a priority of addressing respective coding defects represented by the alerts and by at least generating a user interface presentation that presents one or more of the alerts in an order according to the respective weights comprising at least one adjusted weight for the alerts; and
causing a user-centric interface presentation to be generated at the device of the user based on the ranked plurality of alerts, the user interface presentation presenting one or more top-ranked alerts and corresponding portions of source code associated therewith that need improving for guiding the user on how to improve quality of the source code of the one or more software projects in the respective version control systems. 

24. (Previously Presented) The method of claim 23, wherein each alert has a respective attribute value that represents a rule type of a static analysis rule used to generate the alert.
25. (Previously Presented) The method of claim 23, wherein each alert has a respective attribute value that represents a file in which the alert occurs.
26. (Previously Presented) The method of claim 25, wherein computing the respective feature values for alerts comprises computing a feature value using alerts having a particular attribute and occurring during a same time window.
27. (Previously Presented) The method of claim 23, wherein responding to the request comprises providing a user interface presentation that presents a plurality of attribute values for a particular alert attribute, and further comprising: 
receiving a user selection of the particular attribute value; and 
in response to receiving the user selection, displaying on the user device one or more alerts having the particular attribute value.
	28. (Previously Presented) The method of claim 23, further comprising: identifying a user who submitted the request; Page 3 of 12Application No. 16/578,884 Amendment "D"Reply to Non-Final Office Action, mailed January 24, 2022
identifying one or more alerts of the plurality of alerts that represent respective coding defects introduced in one or more software projects of the plurality of software projects by the user who submitted the request; and 
wherein responding to the request comprises providing a user interface presentation that prioritizes the one or more alerts that represent the respective coding defects introduced by the user.
29. (Previously Presented) The method of claim 23, further comprising: 
identifying a user who submitted the request; 
identifying one or more files of the software project that the user has viewed or worked on; and 
wherein responding to the request comprises providing a user interface presentation that prioritizes alerts that occur in the one or more files.
30. (Previously Presented) The method of claim 23, further comprising: computing, from the respective feature values computed for a feature, a feature value distribution that represents a likelihood that an alert having an attribute value will have a particular feature value for the feature.
31. (Currently Amended) A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform at least: 
in response to receiving a request from a device of a user of source code of one or more software projects stored in one or more version control systems for alerts associated with coding defects in the source code, after the user logged in a source code analysis system, 
identify the user who logged in the source code analysis system;
obtain the source code of the one or more software projects from respective version control systems; 
analyze the source code of the one or more software projects to identify a plurality of coding defects; 
generate an alert for each of the plurality of coding defects, wherein each alert of the plurality of alerts represents a respective coding defect and has one or more respective attribute values for one or more features of the plurality of features; 
obtain, for each feature of the plurality of features, an importance distribution, represented by P (ImportancelA), mapping one or more feature values for the feature, represented by A, to a respective measure of importance for each alert in the plurality of alerts having the one or more feature values, wherein the importance distribution is obtained based on integration over (1) mapping between feature values and likelihoods of importance, represented by P(lIx), and (2) feature value distribution, represented by P(xIA), wherein the importance distribution is represented by P(ImportanceIA)=fP(lIx)*P(xlA)dx; 
compute, for each alert and for each feature, a respective feature value likelihood to which a corresponding feature value for each alert is mapped on the importance distribution; 
compute, for each feature of one or more respective features of the one or more alerts, a respective feature score, the respective feature score being a value to which the computed feature value likelihood for the respective feature is mapped on the importance distribution for the respective feature; 
compute, for each alert of the plurality of alerts, a respective weight for the alert by combining the respective feature score for each feature computed for the alert; 
adjust at least one respective weight based on a file that the user is involved in; 
rank the plurality of alerts according to the respective weights comprising at least one adjusted weight to indicate a priority of addressing respective coding defects represented by the alerts and by at least generating a user interface presentation that presents one or more of the alerts in an order according to the 
respective weights comprising at least one adjusted weight for the alerts; and
cause a user-centric interface presentation to be generated at the device of the user based on the ranked plurality of alerts, the user interface presentation presenting one or more top-ranked alerts and corresponding portions of source code associated therewith that need improving for guiding the user on how to improve quality of the source code of the one or more software projects in the respective version control systems. 
32. (Previously Presented) The system of claim 31, wherein each alert has a respective attribute value that represents a rule type of a static analysis rule used to generate the alert.  
33. (Previously Presented) The system of claim 31, wherein each alert has a respective attribute value that represents a file in which the alert occurs.  
34. (Previously Presented) The system of claim 33, wherein computing the respective feature values for alerts comprises computing a feature value using alerts having a particular attribute and occurring during a same time window.  
35. (Previously Presented) The system of claim 31, wherein responding to the request comprises providing a user interface presentation that presents a plurality of attribute values for a particular alert attribute, and further comprising: 
receiving a user selection of the particular attribute value; and 
in response to receiving the user selection, displaying on the user device one or more alerts having the particular attribute value.  
36. (Previously Presented) The system of claim 31, further comprising: identifying a user who submitted the request; identifying one or more alerts of the plurality of alerts that represent respective coding defects introduced in one or more software projects of the plurality of software projects by the user who submitted the request; and wherein responding to the request comprises providing a user interface presentation that prioritizes the one or more alerts that represent the respective coding defects introduced by the user.  	
37. (Previously Presented) The system of claim 31, further comprising: 
identifying a user who submitted the request; 
identifying one or more files of the software project that the user has viewed or worked on; and 
wherein responding to the request comprises providing a user interface presentation that prioritizes alerts that occur in the one or more files.  
38. (Previously Presented) The system of claim 31, further comprising: computing, from the respective feature values computed for a feature, a feature value distribution that represents a likelihood that an alert having an attribute value will have a particular feature value for the feature.
39. (Currently Amended) A computer program product comprising one or more hardware storage devices, storing encoded computer-executable instructions which are executable by one or more computers to cause the one or more computers to perform: 
in response to receiving a request from a device of a user of source code of one or more software projects stored in one or more version control system for alerts associated with coding defects in the source code,after the user logged in a source code analysis system, 
identify the user who logged in the source code analysis system;
obtain the source code of the one or more software projects from respective version control systems; 
analyze the source code of the one or more software projects to identify a plurality of coding defects; 
generate an alert for each of the plurality of coding defects, wherein each alert of the plurality of alerts represents a respective coding defect and has one or more respective attribute values for one or more features of the plurality of features;
obtain, for each feature of the plurality of features, an importance distribution, represented by P (ImportancelA), mapping one or more feature values for the feature, represented by A, to a respective measure of importance for each alert in the plurality of alerts having the one or more feature values, wherein the importance distribution is obtained based on integration over (1) mapping between feature values and likelihoods of importance, represented by P(lIx), and (2) feature value distribution represented by P(xIA), wherein the importance distribution is represented by P(ImportanceIA)=fP(lIx)*P(xlA)dx; 
compute, for each alert and for each feature, a respective feature value likelihood to which a corresponding feature value for each alert is mapped on the importance distribution; 
compute, for each feature of one or more respective features of the one or more alerts, a respective feature score, the respective feature score being a value to which the computed feature value likelihood for the respective feature is mapped on the importance distribution for the respective feature; 
compute, for each alert of the plurality of alerts, a respective weight for the alert by combining the respective feature score for each feature computed for the alert; 
adjust at least one respective weight based on a file that the user is involved in; 
rank the plurality of alerts according to the respective weights comprising at least one adjusted weight to indicate a priority of addressing respective coding defects represented by the alerts and by at least generating a user interface presentation that presents one or more of the alerts in an order according to the 
respective weights comprising at least one adjusted weight for the alerts; and
cause a user-centric interface presentation to be generated at the device of the user based on the ranked plurality of alerts, the user interface presentation presenting one or more top-ranked alerts and corresponding portions of source code associated therewith that need improving for guiding the user on how to improve quality of the source code of the one or more software projects in the respective version control systems. 
40. (Previously Presented) The computer program product of claim 39, wherein each alert has a respective attribute value that represents a rule type of a static analysis rule used to generate the alert.  
41. (Previously Presented) The computer program product of claim 39, wherein each alert has a respective attribute value that represents a file in which the alert occurs.  
42. (Previously Presented) The computer program product of claim 39, wherein computing the respective feature values for alerts comprises computing a feature value using alerts having a particular attribute and occurring during a same time window.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Flynn (Prioritizing Alerts from Static Analysis to Find and Fix Code Flaws: 06/06/2016) in view of Agnihotri et al. (US 2006/0165379 A1) and further in view of Heckman et al. (On Establishing a Benchmark for Evaluating Static Analysis Alert Prioritization and Classification Techniques: 10/09/2008) fail to teach “wherein the importance distribution is obtained based on integration over (1) mapping between feature values and likelihoods of importance, represented by P(I|x) and (2) feature value distribution, represented by P(x|A), wherein the importance distribution is represented by P(Importance|A)=∫P(I|x)*P(x|A)dx”. An updated search was performed and no reference was found to reasonably teach “wherein the importance distribution is obtained based on integration over (1) mapping between feature values and likelihoods of importance, represented by P(I|x) and (2) feature value distribution, represented by P(x|A), wherein the importance distribution is represented by P(Importance|A)=∫P(I|x)*P(x|A)dx” or the amended limitations “after the user logged in a source code analysis system, identify the user who logged in the source code analysis system; adjust at least one respective weight based on a file that the user is involved in; rank the plurality of alerts according to the respective weights comprising at least one adjusted weight to indicate a priority of addressing respective coding defects represented by the alerts and by at least generating a user interface presentation that presents one or more of the alerts in an order according to the respective weights comprising at least one adjusted weight for the alerts; and cause a user-centric interface presentation to be generated at the device of the user based on the ranked plurality of alerts,” along with the rest of claim 1 entirely. Therefore, claim 1 is allowed. Further, claims 24-30 are allowed for their dependency on claim 1.
	Claim set 31-38 and claim set 39-42 are similarly allowed for having similar limitations to the first claim set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

	
/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193